Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 10/24/2019. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-12 and 15-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “obtaining, by a first terminal device, at least two types of terminal information, wherein the at least two types of terminal information comprise terminal information of terminal devices that use a shared resource pool, wherein the shared resource pool is shared by the terminal devices in at least two types of terminal modes, and the terminal information comprises a terminal mode and a terminal type, etc.”, as recited in independent claims 1 and 15, is unclear rendering the claims 
Claims depending from claims 1 and 15 are rejected for the same reason based at least on said dependences. 

2.	Claims 13-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “determining, by a base station, at least two types of terminal information corresponding to a shared resource pool, wherein the shared resource pool 
Claim 14 depends from claims 13 and is therefore rejected for the same reason based at least on said dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-5 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE, ("Considerations for shared resource pool between mode 3 and mode 4," 3GPP TSG RAN WG1 Meeting #89, R1-1707213, Hangzhou, P.R. China, 15-19 May 2017, 3 pages), hereinafter (“ZTE_ R1-1707213”).

Claim 1
	ZTE_ R1-1707213 discloses a terminal mode obtaining method, comprising:
obtaining, by a first terminal device, at least two types of terminal information, wherein the at least two types of terminal information comprise terminal information of terminal devices that use a shared resource pool, wherein the shared resource pool is shared by the terminal devices in at least two types of terminal modes, and the terminal information comprises a terminal mode and a terminal type (section 2.1 in pg.1 , For the i.e. the first terminal device is configured to operate in one or more of said terminal types and modes and/or configured to detect or recognize terminal devices operating in said two types and modes, based on configuration information obtained, and/or programmed, by the terminal device);
 receiving, by the first terminal device, control information sent by a second terminal device, wherein the control information is used to indicate that the second terminal device sends data on a first time-frequency resource in a first time period in the shared resource pool; and determining, by the first terminal device based on the control information and the terminal information, a terminal mode that is of the second terminal device and that exists when the second terminal device sends data on the first time-frequency resource (section 2.1 in pgs.1-2, another possible scheme (scheme 2) that can be used to support shared resource pool between mode 3 and mode 4 is by allowing the UEs using mode 3 and the UEs using mode 4 to identify each other via decoding Sidelink control information (SCI). Based on the identification, the UEs using mode 3 can exclude the resources occupied by the UEs using mode 4 and report the unoccupied resources to eNB for scheduling, etc., it is advisable to use reserved bits of Rel-14 SA to indicate that the transmission UE belongs to mode 3 or mode 4., etc., the UEs using mode 3 report the information of unoccupied resources and unreserved by other UEs, etc., the UEs using mode 3 can only report several candidate resources or a subset of SB to eNB for saving UL resources used to report. For example, a UE can select several unoccupied resources with lowest PSSCH-RSRP measurement to report, etc.; also see section 2.2 in pgs. 2-3).

Claim 2
ZTE_ R1-1707213 further teaches [T]he method according to claim 1, wherein when a terminal type of the second terminal device is a second terminal type, the control information comprises the terminal mode or the terminal type of the second terminal device. (section 2.1 in pgs.1-2, another possible scheme (scheme 2) that can be used to support shared resource pool between mode 3 and mode 4 is by allowing the UEs using mode 3 and the UEs using mode 4 to identify each other via decoding Sidelink control information (SCI), etc., it is advisable to use reserved bits of Rel-14 SA to indicate that the transmission UE belongs to mode 3 or mode 4. By using this method, Rel-14 vehicle UEs cannot identify Rel-15 vehicle UEs because they would not read the value of the reserved bits. But it is possible for the Rel-14 UEs to decode SA and legacy data from the Rel-15 UEs successfully).

Claim 4
ZTE_ R1-1707213 further teaches [T]he method according to claim 1, wherein the determining, by the first terminal device based on the control information and the terminal information, a terminal mode that is of the second terminal device and that exists when the second terminal device sends data on the first time-frequency resource comprises: if the control information comprises a terminal mode, determining, by the first terminal Based on the identification, the UEs using mode 3 can exclude the resources occupied by the UEs using mode 4 and report the unoccupied resources to eNB for scheduling, etc., it is advisable to use reserved bits of Rel-14 SA to indicate that the transmission UE belongs to mode 3 or mode 4., etc., the UEs using mode 3 report the information of unoccupied resources and unreserved by other UEs, etc., the UEs using mode 3 can only report several candidate resources or a subset of SB to eNB for saving UL resources used to report. For example, a UE can select several unoccupied resources with lowest PSSCH-RSRP measurement to report, etc.; also see section 2.2 in pgs. 2-3).

Claim 5
ZTE_ R1-1707213 further teaches  [T]he method according to claim 1, wherein in the at least two types of terminal information, terminal modes in every two types of 


The claim represents the terminal device recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Further, the user equipment (UE) as disclosed by ZTE_ R1-1707213 inherently comprises at least one processor executing instructions stored in an associated memory.

Claim 16
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 18
The claim is rejected using the same grounds used for rejecting claim 4 above.

Claim 19
The claim is rejected using the same grounds used for rejecting claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE_ R1-1707213 in view of CATT, ("Discussion on resource pool sharing between mode 3 and mode 4," 3GPP TSG RAN WG1 Meeting #89, R1-1707450, Hangzhou, China, XP051272658, 15-19 May 2017, 3 pages), hereinafter (CATT_ R1-1707450).

Claim 3
The feature  “wherein: the terminal information is broadcasted by a base station, or is sent by a base station by using radio resource control (RRC) dedicated signaling; or the terminal information is preconfigured in the first terminal device.” is implicit in ZTE_ R1-1707213 or at least obvious in view of CATT_ R1-1707450. In particular, ZTE_ R1-1707213 discloses:  For the UEs using mode 3, they use resources for transmission based on scheduling by eNB. If the UEs share resource pool with the UEs using mode 4, That is the eNB must obtain, or configured with, information that enables it to support terminal devices of said type and modes using a shared resource pool. Further, the eNB must indicate said support to terminal devices in its coverage area via broadcast information as known in the art. See for example, ZHANG, et al. (US 2020/0314803 A1), par. 0004:  The Mode 1 requires that a UE (User Equipment) transmitting a D2D broadcast communication must be located under the coverage of a cellular network (ICUE: In Coverage UE). The UE acquires configuration information of a PSCCH (Physical Sidelink Control CHannel) resource pool of the Mode 1 by receiving system broadcast signaling from an eNB, etc.
The limitation is further obvious in view of the teachings of CATT_ R1-1707450. In particular, CATT_ R1-1707450 teaches: There are two types of resource assignment for 3GPP LTE V2X communication, where the transmission resources of mode 3 UE tire assigned by eNB, while the transmission resources of mode 4 UE are selected by UE itself through sensing. Both of the resource pools of mode 3 and mode 4 are configured by eNB, and also can be adjusted according to some measurements. At present the two resource pools are configured independently with each other (see Introduction in pg.1). That is, the eNB is configured with assigned resources for said two types and modes of terminal devices, and further indicate said support and assigned recourses to terminal devices in its coverage area.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the base station of ZTE_ R1-

Claim 13
The limitations “A terminal mode obtaining method, comprising: determining, by a base station, at least two types of terminal information corresponding to a shared resource pool, wherein the shared resource pool is shared by terminal devices in at least two types of terminal modes, the at least two types of terminal information are terminal information of terminal devices that use the shared resource pool, and the terminal information comprises a terminal mode and a terminal type; and sending, by the base station, the at least two types of terminal information to a first terminal device” are implicit in ZTE_ R1-1707213 or at least obvious in view of CATT_ R1-1707450. In particular, In particular, ZTE_ R1-1707213 discloses:  For the UEs using mode 3, they use resources for transmission based on scheduling by eNB. If the UEs share resource pool with the UEs using mode 4, collision may happen because the eNB has no information of the occupied resources and the reserved resources by the UEs using mode 4 (see first par. in section 2.1 in pg.1). That is the eNB must obtain, or configured with, information that enables it to support terminal devices of said type and modes using a shared resource pool. Further, the eNB must indicate said support to terminal devices in its coverage area via broadcast information as known in the art. See for example, ZHANG, et al. (US 2020/0314803 A1), par. 0004:  The Mode 1 requires that a UE (User Equipment) transmitting a D2D broadcast communication must be located under the coverage of a cellular network (ICUE: In Coverage UE). The UE acquires configuration information of a PSCCH (Physical Sidelink Control CHannel) resource pool of the Mode 1 by receiving system broadcast signaling from an eNB, etc.
The limitation is further obvious in view of the teachings of CATT_ R1-1707450. In particular, CATT_ R1-1707450 teaches: There are two types of resource assignment for 3GPP LTE V2X communication, where the transmission resources of mode 3 UE tire assigned by eNB, while the transmission resources of mode 4 UE are selected by UE itself through sensing. Both of the resource pools of mode 3 and mode 4 are configured by eNB, and also can be adjusted according to some measurements. At present the two resource pools are configured independently with each other (see Introduction in pg.1). That is, the eNB is configured with assigned resources for said two types and modes of terminal devices, and further indicate said support and assigned recourses to terminal devices in its coverage area.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure the base station of ZTE_ R1-1707213 with information that enables the base station to support different types and modes of terminal device via corresponding assigned resources and to broadcast information related to said support so as to enable terminal devices having specific type and mode to connect, or refrain from connecting, to the base station based on the 

Claim 14
ZTE_ R1-1707213 further teaches [T]he method according to claim 13, wherein the method further comprises: receiving, by the base station, attribute information that is of a sixth time-frequency resource and that is sent by the first terminal device, wherein the attribute information comprises at least a location of the sixth time-frequency resource in the shared resource pool, or the attribute information comprises at least a location of the sixth time-frequency resource in the shared resource pool and signal strength corresponding to the sixth time-frequency resource; and determining, by the base station, a candidate time-frequency resource based on the attribute information of the sixth time-frequency resource. (ZTE_ R1-1707213, (section 2.1 in pgs.1-2, another possible scheme (scheme 2) that can be used to support shared resource pool between mode 3 and mode 4 is by allowing the UEs using mode 3 and the UEs using mode 4 to identify each other via decoding Sidelink control information (SCI). Based on the identification, the UEs using mode 3 can exclude the resources occupied by the UEs using mode 4 and report the unoccupied resources to eNB for scheduling, etc., it is advisable to use reserved bits of Rel-14 SA to indicate that the transmission UE belongs to mode 3 or mode 4., etc., the UEs using mode 3 report the information of unoccupied resources and unreserved by other UEs, etc., the UEs using mode 3 can only report several candidate resources or a subset of SB to eNB for saving UL resources used to report. For example, 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
ZHANG, et al. (US 2019/0254038 A1), see par. 0004: For some kinds of wireless communication, such as LTE machine type communication (MTC), an eNB would allocate one or more (up to 6) Physical resource block (PRB) pairs in a specific 1.4 MHz region in a starting subframe for a physical downlink sharing channel (PDSCH) transmission, and repeat the PDSCH in the following multiple subframes. For a LTE MTC user equipment (UE) in coverage enhanced (CE) mode, the eNB would also allocate a repetition level to the UE, from which the UE knows how many repetitions would be used for the PDSCH transmission; 
Cavalcanti, et al. (US 2020/0178043 A1), see par. 0023: Direct communication between mobile devices can be supported by device-to-device communication functionality in long term evolution (LTE) proximity services (ProSe). Device-to-device communication is supported over dedicated resource pools, which are preconfigured or allocated by the eNB. Access to data resources within a resource pool (Physical Sidelink Shared Channel (PSSCH)) can be controlled or assigned by the eNB (mode 1) or acquired autonomously by the mobile device (mode 2) using contention within control resources (Physical Sidelink Control Channel (PSCCH)). From the physical layer (PHY) perspective, mobile device data transmissions are broadcast, i.e., all mobile devices 
LI, et al. (US 2019/0313405 A1), see par. 0008, The Mode 1 requires a UE transmitting D2D broadcast communication information to be in coverage of a cellular network, i.e., an in coverage UE (ICUE). A UE obtains configuration information of a physical sidelink control channel (PSCCH) resource pool of Mode 1 from received system broadcast signaling transmitted by an eNB, etc.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAGDI ELHAG/Primary Examiner, Art Unit 2641